After Remand from the Supreme Court

THOMPSON, Judge.
This court, on June 25, 1999, affirmed the trial court’s judgment, without an opinion. 777 So.2d 332 (Ala.Civ.App.1999) (table). This court’s judgment has been affirmed in part; reversed in part; and the cause remanded by the Supreme Court of Alabama. Ex parte Yost, 775 So.2d 794 (Ala.2000). In compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed to the extent it failed to reserve the right to award periodic alimony in the future (that is the only portion of the trial court’s judgment now before us), and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
JUDGMENT REVERSED IN PART; AND CASE REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and YATES, MONROE, and CRAWLEY, JJ„ concur.